OPINION — AG — ** COUNTY COMMISSIONERS — SCHOOLS PROPERTY — PAVE ** QUESTION: CAN THE COUNTY COMMISSIONERS GRAVEL AND USE MONEY FROM 68 O.S. 660.2 [68-660.2] (GASOLINE TAX, CONSTRUCTION OF BRIDGES AND CULVERTS, SCHOOL ROUTES, MAIL ROUTES) FOR GRAVELING ROADS TO THE SCHOOL GROUNDS OVER REGULAR SCHOOL ROUTES ? SOME OF THE ROUTES GO THROUGH VILLAGES AND ONE ROUTE GOES ON A DIRT STREET IN A TOWN OF LESS THAN 5000 POPULATION ? — NEGATIVE (CONSTRUCTION, HIGHWAYS, ROADS, BUS ROUTE, MAINTAIN ROUTES, MUNICIPALITY) CITE: 69 O.S. 669.2 [69-669.2] (RURAL ROAD) (MAINARD KENNERLY)